Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 3/19/2020 has been entered.  
Claims 1-21 are pending.  
Claims 11-21 are allowed.  
Claims 1-10 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka et al. (Pub. No.: US 20160052453 A1) in view of Csabai et al. (Pub. No.: US 20170106815 A1), hereafter respectively referred to as Nalepka and Csabai.  
	In regard to Claim 1, Nalepka teaches A data system of a towing vehicle and/or trailer vehicle (trailer 205, Para. 52, FIGS. 1, 2B, 3B), the data system comprising: a control device (user interface 107, Para. 44, FIG. 1); a sensor system configured to record and process sensor data (Sensors 330, Para. 52, FIGS. 1, 3A-3B).  
	Nalepka teaches a BUS system (a data bus, Para. 52, FIGS. 3A-3B) configured to transfer the sensor data between the control device (user interface 107, Para. 44, FIGS. 1, 3B) and the sensor system (Sensors 330, Para. 52, FIGS. 1, 3A-3B), the BUS system having a first BUS device in the form of a CAN BUS (Sensors 330 and/or actuators 340 of the trailer may be coupled to the onboard system 102 through a data bus, such as a controller area network (CAN) bus, Para. 52, FIGS. 3A-3B) and a second BUS device in the form of an ETHERNET BUS (digital cameras 351, 352 coupled to a high speed digital peripheral bus.  The peripheral bus may comprise Ethernet, Gigabit Ethernet.  Para. 53, FIG. 3B).  
Nalepka teaches the BUS system further having a first interface (trailer connectors 262a, Para. 51, FIG. 3B) configured to transfer the sensor data (cables 263a, Para. 51, FIG. 3B) to a second interface (tractor connectors 261a, Para. 51, FIG. 3B) of a second BUS system of a second data system (coupled to the onboard system 102 through a data bus, Para. 52, FIGS. 1, 3A-3B) of a second towing vehicle (tractor 204, Para. 52, FIGS. 3A-3B) and/or trailer vehicle.  
Nalepka fails to teach an intelligent switch coupled to the control device and/or to the first interface, the intelligent switch being configured to couple the first towing vehicle and/or trailer vehicle to the second towing vehicle and/or trailer vehicle in a coordinated, demand-based manner.  
Csabai teaches an intelligent switch (bypass switch 77, Para. 69, FIGS. 3-4) coupled to the control device (control electronics 89, Para. 68, FIGS. 3-4) and/or to the first interface (first supply network 45, Para. 69, FIGS. 3-4), the intelligent switch being configured to couple (establishes a temporary supply of the logic circuit 69 via the supply line 45 of the first supply network 45, Para. 69, FIGS. 3-4) the first towing vehicle and/or trailer vehicle (the trailer (or “implement”), Para. 14.  Supply line 56 of the second supply network 56, 57 of the application 79, that is to say of the implement 43, Para. 63, FIGS. 3-4) to the second towing vehicle (control electronics 89 of the tractor 42, Para. 68, FIGS. 3-4) and/or trailer vehicle in a coordinated, demand-based manner (a voltage applied to the first supply network 45, 46 is detected by the voltage detector 78 and a corresponding signal is forwarded to the central supply circuit 71. The central supply circuit 71 then closes the bypass switch 77.  Para. 69, FIGS. 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Csabai with the teachings of Nalepka since Csabai provides a technique for controlling connections between vehicles utilizing a switch, which can be introduced into the system of Nalepka to ensure appropriate establishment of connections between a tractor and a trailer utilizing a switch controlled by changes in voltages effecting the operations of electrical components.  


Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Csabai, and further in view of Barlsen et al. (Pub. No.: US 20120283925 A1), hereafter referred to as Barlsen.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the first BUS device.  
Nalepka fails to teach the intelligent switch is configured: to enable the first BUS device in the form of the CAN BUS to connect to a CAN BUS of the second data system, and/or to enable the second BUS device in the form of the ETHERNET BUS to connect to an ETHERNET BUS of the second data system.  
Barlsen teaches the intelligent switch (a control unit 9, Para. 46, FIG. 1) is configured: to enable the first BUS device in the form of the CAN BUS (CAN (CAN=Controller Area Network) bus 10, Para. 46, FIG. 1) to connect to a CAN BUS of the second data system (control unit 8 via a brake CAN (CAN=Controller Area Network) bus 10, Para. 46, FIG. 1), and/or to enable the second BUS device in the form of the ETHERNET BUS to connect to an ETHERNET BUS of the second data system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barlsen with the teachings of Nalepka in view of Csabai since Barlsen provides a technique for implementing a CAN bus in a towing vehicle, which can be introduced into the system of Nalepka in view of Csabai to permit efficient interconnection between a control device in a tractor and a bus system involving sensors in a trailer for rapid control of operations and information gathering of senor data.  

In regard to Claim 3, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the first BUS device.  
Nalepka fails to teach the first interface is designed: to couple the first BUS device in the form of the CAN BUS to the second data system, and/or to couple the second BUS device in the form of the ETHERNET BUS to the second data system.  
Barlsen teaches the first interface (a control unit 9, Para. 46, FIG. 1) is designed: to couple the first BUS device in the form of the CAN BUS (CAN (CAN=Controller Area Network) bus 10, Para. 46, FIG. 1) to the second data system (towing vehicle 1, Para. 46, FIG. 1), and/or to couple the second BUS device in the form of the ETHERNET BUS to the second data system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barlsen with the teachings of Nalepka in view of Csabai since Barlsen provides a technique for implementing a CAN bus in a towing vehicle, which can be introduced into the system of Nalepka in view of Csabai to permit efficient interconnection between a control device in a tractor and a bus system involving sensors in a trailer for rapid control of operations and information gathering of senor data.  

In regard to Claim 9, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the first interface.  
Nalepka fails to teach the intelligent switch form the first interface.  
Barlsen teaches the intelligent switch form the first interface (control units 8, 9 of the towing vehicle 1 and/or of the trailer vehicle 2 are connected to one another for this purpose via a trailer CAN bus 18, Para. 49, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barlsen with the teachings of Nalepka in view of Csabai since Barlsen provides a technique for implementing a CAN bus in a towing vehicle, which can be introduced into the system of Nalepka in view of Csabai to permit efficient interconnection between a control device in a tractor and a bus system involving sensors in a trailer for rapid control of operations and information gathering of senor data.  

In regard to Claim 10, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the first interface.  
Nalepka fails to teach the intelligent switch, independently of the first interface or as an interface switch forming the first interface, is connected to an intelligent decision logic and/or a control device of the towing vehicle and/or trailer vehicle.  
Barlsen teaches the intelligent switch, independently of the first interface or as an interface switch forming the first interface, is connected to an intelligent decision logic and/or a control device of the towing vehicle and/or trailer vehicle (control units 8, 9 of the towing vehicle 1 and/or of the trailer vehicle 2 are connected to one another for this purpose via a trailer CAN bus 18, Para. 49, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barlsen with the teachings of Nalepka in view of Csabai since Barlsen provides a technique for implementing a CAN bus in a towing vehicle, which can be introduced into the system of Nalepka in view of Csabai to permit efficient interconnection between a control device in a tractor and a bus system involving sensors in a trailer for rapid control of operations and information gathering of senor data.  


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Csabai, and further in view of Preheim et al. (Pub. No.: US 20160227755 A1), hereafter referred to as Preheim.  
	In regard to Claim 4, Nalepka teaches the ETHERNET BUS an automotive ETHERNET BUS, in particular an automotive towing vehicle ETHERNET BUS of the towing vehicle and/or an expansion ETHERNET BUS of the trailer vehicle (tractor-trailer connection may be configured to communicatively couple the one or more image capture devices situated on the trailer using a digital peripheral bus.  Digital peripheral bus can include Gigabit Ethernet bus.  Para. 24, FIGS. 1, 3B).  
Nalepka fails to teach the BUS system further having a vehicle BUS of the towing vehicle and/or an expansion BUS of the trailer vehicle, wherein the CAN BUS is an ISO-CAN BUS.  
Preheim teaches the BUS system further having a vehicle BUS of the towing vehicle and/or an expansion BUS of the trailer vehicle, wherein the CAN BUS is an ISO-CAN BUS (A master node 62 is communicatively coupled, by ISO CAN bus 69 to ECU-18 and ECU-19, Para. 29, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Preheim with the teachings of Nalepka in view of Csabai since Preheim provides a technique for utilizing ISO CAN bus 69 in a tractor system, which can be introduced into the system of Nalepka in view of Csabai to utilize the advantages of ISO CAN bus technology in trailer connectors and tractor connectors.  

In regard to Claim 5, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the BUS system.  
Nalepka fails to teach the BUS system further having, in addition to the ISO-CAN BUS, a non-ISO CAN BUS, and/or in addition to the automotive ETHERNET BUS, a power over data line (PoDL) communication connection.  
Preheim teaches the BUS system further having, in addition to the ISO-CAN BUS, a non-ISO CAN BUS, and/or in addition to the automotive ETHERNET BUS, a power over data line (PoDL) communication connection (the master node is coupled to a UI 76 and, in an example, a battery 78, so as to provide power to one or more of the master node 62 and UI 76, Para. 28, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Preheim with the teachings of Nalepka in view of Csabai since Preheim provides a technique for utilizing connections of power and information in a tractor system, which can be introduced into the system of Nalepka in view of Csabai to permit connections to provide both power and obtain information of a user interface.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Csabai, and further in view of Breed (Pub. No.: US 20130033381 A1), hereafter referred to as Breed.  
In regard to Claim 6, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the sensor data.  
Nalepka fails to teach the sensor data comprises: multi-media sensor data of a plurality of recording devices that sense an environment of the towing vehicle and/or trailer vehicle, and/or complex sensor data of a plurality of vehicle devices relating to the towing vehicle and/or trailer vehicle.  
Breed teaches the sensor data comprises: multi-media sensor data of a plurality of recording devices that sense an environment of the towing vehicle and/or trailer vehicle, and/or complex sensor data of a plurality of vehicle devices relating to the towing vehicle and/or trailer vehicle (An environment around the trailer may be monitored by the sensors to obtain information about the environment around the trailer, and the information about the environment around the trailer transmitted to the remote facility along with the information about the trailer and the location of the trailer, Para. 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the teachings of Nalepka in view of Csabai since Breed provides a technique for handling information from multiple sensors, which can be introduced into the system of Nalepka in view of Csabai to ensure information is properly gathered and processed for transfer to an appropriate monitoring device.  


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Csabai, and further in view of Ferrell (Pub. No.: US 20120175851 A1), hereafter referred to as Ferrell.  
In regard to Claim 7, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the BUS system.  
Nalepka fails to teach the BUS system is integrated in the towing vehicle and/or trailer vehicle as a complete system.  
	Ferrell teaches the BUS system is integrated in the towing vehicle and/or trailer vehicle as a complete system (the sensor 24 of the present system can be retrofit to an existing system that senses other attributes of the trailer 14, Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ferrell with the teachings of Nalepka in view of Csabai since Ferrell provides a technique for installing a sensor system into a trailer, which can be introduced into the system of Nalepka in view of Csabai to permit sensors to be added to trailers that are not prebuilt with sensor systems.  

In regard to Claim 8, as presented in the rejection of Claim 1, Nalepka in view of Csabai teaches the BUS system.  
Nalepka fails to teach the BUS system is fitted in the towing vehicle and/or trailer vehicle as a retrofit system.  
Ferrell teaches the BUS system is fitted in the towing vehicle and/or trailer vehicle as a retrofit system (the sensor 24 of the present system can be retrofit to an existing system that senses other attributes of the trailer 14, Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ferrell with the teachings of Nalepka in view of Csabai since Ferrell provides a technique for installing a sensor system into a trailer, which can be introduced into the system of Nalepka in view of Csabai to permit sensors to be added to trailers that are not prebuilt with sensor systems.  



Allowable Subject Matter
Claims 11-21 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Risse et al. (Pub. No.: US 20150349977 A1) teaches to enable the first BUS device in the form of the CAN BUS to connect to a CAN BUS of the second data system (FIG. 1 shows a CAN bus line 17 shown in dots in both towing vehicle 2 and in trailer vehicle 6, and where plug connection 19 and a trailer remote control 23 and towing-vehicle-based electronic brake system 22 are involved in the interconnection, Para. 28, FIG. 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-19-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477